Trippe, Judge,
dissenting.
I do not think there was any error in the judgment of the court below in overruling the motion for a continuance, and also the motion for a new trial, because of the laches and want of diligence on the part of defendant, and dissent from the judgment of reversal based upon the other grounds.
In my opinion, where such an action as the one in this case, is brought against a railroad company, and the defendant pleads to the merits, including a plea of set-off, and does not plead to the jurisdiction, it (the company) cannot, on the trial, raise an objection to the jurisdiction by motion to dismiss, because of tacts appearing in the proof that the contract was neither made nor was to be performed in the county where suit is pending. Such omission to plead, and such pleas to the merits, amount to a waiver of the question of jurisdiction as much as they would in cases of suits, against individuals. The residence of an individual defendant is as much a necessary condition to the jurisdiction, in a suit against him, .as are the facts which are required to give jurisdiction in an action against a railroad company, conditions necessary to sustain the latter suit. If it is a right or privilege which may be waived in the one case, it is the same in the other, and whatever will amount to a waiver by the citizen, will be equally so when done by the corporation.